Citation Nr: 1409029	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for neurological residuals associated with a history of a fracture of the left elbow.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left elbow associated with a history of a fracture of the left elbow.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right knee with postoperative residuals of a right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appellant testified at a Travel Board hearing held at the RO in December 2011 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with his claims file.

The Board's review includes the paper and electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his colleagues have alleged that his disabilities have progressively worsened over time.  See hearing transcript, pages 4-5, 9; statements of colleagues submitted in December 2011.  Similarly, an April 2011 VA treatment record reflects that the numbness in the left arm was getting worse.  The last examination was in September 2010.  Since the appellant has submitted evidence of worsening of his service-connected disabilities and given the passage of time since the VA examination, a new examination or examinations are warranted.

With regard to the September 2010 examination, the examiner noted that the Veteran had cervical radiculopathy, radial neuropathy, and brachial plexopathy, but that she could not link them to the service-connected degenerative joint disease of the left elbow and neurological residuals associated with a history of a fracture of the left elbow without resorting to speculation.  In determining whether this medical opinion is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90 ; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  The Board finds that the opinion in the September 2010 VA examination report to be inadequate.

In 1978, the Veteran suffered an in-service left elbow fracture.  The impression of the appellant's VA treating neurologist in January 2010 was that the distal left arm weakness is due to a superimposed imposed radial nerve injury in service.  Later in August 2010, the claimant reported that at the time of the left elbow fracture, he had neck pain and paralysis of the left shoulder, which resulted in an inability to raise his left arm.  His VA neurologist opined that the Veteran lost nearly all meaningful use of the left arm due to a combination of cervical radiculopathy, spinal cord injury, and radial nerve injury in the left arm, all of which can be traced to his 1978 in-service injury.  In light of the above, the examiner should comment on the opinion of the treating health care specialist.

Moreover, VA treatment records were last obtained in June 2011, and these records reveal that in April 2011 the Veteran was scheduled for another electromyography.  Likewise, the Veteran testified that he is receiving VA-provided physical therapy for his left elbow.  Hearing transcript, pages 4-5.  Thus, the AMC should obtain additional VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his neurological disorder of the left upper extremity, left elbow, and right knee.  Regardless of the appellant's response, obtain all treatment records from the VA Connecticut Healthcare System (both Newington and West Haven campuses) from June 2011 to the present.

2.  Thereafter, the Veteran must be afforded a VA examination or examinations to determine the nature and extent of his service-connected neurological residuals associated with a history of a fracture of the left elbow,  degenerative joint disease of the left elbow associated with a history of a fracture of the left elbow, and degenerative joint disease of the right knee with postoperative residuals of a right knee meniscectomy.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability in the left upper extremity, left elbow, and right knee due to neurological residuals associated with a history of a fracture of the left elbow, degenerative joint disease of the left elbow associated with a history of a fracture of the left elbow, and degenerative joint disease of the right knee with postoperative residuals of a right knee meniscectomy.  

After reviewing the claims file and conducting a thorough examination of the Veteran, the examiner conducting the examination regarding the neurological residuals associated with a history of a fracture of the left elbow should opine as follows:

(a)  Please provide an opinion as to whether it is "at least as likely as not" that each of the following disorders -  cervical radiculopathy, left radial neuropathy, and brachial plexopathy - is related to the 1978 in-service left elbow injury.  

(b)  Please provide an opinion as to whether it is "at least as likely as not" that each of the following disorders -  cervical radiculopathy, left radial neuropathy, and brachial plexopathy - was caused or aggravated by the service-connected neurological residuals associated with a history of a fracture of the left elbow or degenerative joint disease of the left elbow.

(c)  Please address the findings and conclusions of Dr. H..T. and X.C, a medical student, of the West Haven VA Medical Center noted in VA treatment records dated in 2010 in which Dr. H.T. opines that the distal left arm weakness is due to a superimposed imposed radial nerve injury in service and they opine that the Veteran lost nearly all meaningful use of the left arm due to a combination of cervical radiculopathy, spinal cord injury, and radial nerve injury in the left arm, all of which can be traced to his 1978 in-service injury.

The examiner or examiners should provide a comprehensive report or reports including a complete rationale for all opinions and conclusions.  If the examiner concludes that any neurological disorder of the left upper extremity is not related to the Veteran's in-service 1978 left elbow injury or not caused or aggravated by the service-connected neurological residuals associated with a history of a fracture of the left elbow or degenerative joint disease of the left elbow, the examiner must explain, in detail, the reasoning behind this conclusion.

3.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



